Appellant relies on Garlington v. State, 150 S.W.2d 253, and Loven v. State, 167 S.W.2d 515, in urging that we were in error in affirming the judgment, and points out that in both cases mentioned the sound of the vowels controlled our holding, and that in applying the same rule in the present case the vowel sound of "da" and "der" are not the same. We think appellant overlooks the fact that the sound in pronunciation of the names here involved would largely depend on whether the accent was on the first or last syllable of the name.
Under the circumstances we are inclined to adhere to the conclusions expressed in our original opinion.
The motion for rehearing is overruled.